      Case 1:17-cr-00417-AKH Document 99 Filed 05/01/19 Page 1 of 1




                                 ALEXEI SCHACHT
                                 Attorney At Law
                                123 West 94th Street
                            New York, New York 10025
                              Phone: (646) 729-8180
                               Fax: (212) 504-8341
                            Email: alexei@schachtlaw.net
                               www.schachtlaw.net

                                           May 1, 2019

Via ECF

Honorable Alvin K. Hellerstein
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:    United States v. Ali Kourani, 17 Cr. 417 (AKH)

Dear Judge Hellerstein:

       Following today’s conference I have decided to file no further motions in limine
and so tomorrow’s tentatively scheduled hearing should be cancelled, as we discussed.
We will next appear for trial this Monday, May 6, 2019 at 10:00 a.m.

       Thank you.

                                           Very truly yours,


                                           /s/ Alexei Schacht

                                           Alexei Schacht

cc:    A.U.S.A. Amanda Houle (via ecf)
       A.U.S.A. Emil Bove (via ecf)
